Citation Nr: 0628690	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to service connection for residuals of kidney 
transplant surgery. 
 
2.  Entitlement to service connection for headaches. 
 
3.  Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 until 
September 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 1997 
rating decision of the VA Regional Office (RO) in Newark, New 
Jersey that denied service connection for residuals of kidney 
transplant surgery, headaches, and lung disability.  

The veteran was afforded a hearing in March 2001 before the 
undersigned Veterans Law Judge sitting in Washington, DC.  
The transcript is of record.

In correspondence to the President of the United States 
referred to VA and received in January 2005, the veteran 
raised the issues of service connection for heart disease, 
degenerative disc disease, skin cancer and left testicle 
disability.  These matters are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  The veteran does not have residuals of kidney transplant 
surgery that are attributable to military service, including 
due to exposure to ionizing radiation.

2.  The veteran does not have headaches that are attributable 
to military service.

3.  The veteran does not have a lung disorder attributable to 
his period of military service.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of kidney transplant 
surgery that are the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2005).

2.  The veteran does not have headaches that are the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5107, 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2005).

3.  The veteran does not have a lung disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran claims that he developed renal 
disease that led to a kidney transplant, headaches and a lung 
disorder that are secondary to exposure to ionizing radiation 
from working in a nuclear missile environment and handling 
radioactive materials during service in the mid-1960s.  He 
has asserted that the headaches likely were caused by 
treatment for the kidney disease.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims in this instance has been accomplished.  
As evidenced by the statement of the case, and the 
supplemental statements of the case, the appellant has been 
notified of the laws and regulations governing entitlement to 
the benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in July 
2003, the RO informed the appellant of what the evidence had 
to show to substantiate the claims, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claims, and what evidence 
VA would try to obtain on his behalf.  Such information in 
conjunction with the statement of the case and supplemental 
statements of the case has fully apprised the appellant of 
the evidence needed to substantiate the claims.  He was also 
advised to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b).  The appellant was not 
specifically notified regarding the criteria for an effective 
date should service connection be granted, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); however, that question is 
not before the Board.  Consequently, the Board does not find 
that a remand is necessary to address further notification.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of service connection.  Extensive VA 
and private clinical records have been submitted and received 
in support of the claims.  The appellant was afforded a 
personal hearing at the RO in March 2001.  The case was 
remanded in May 2001 for further development to include VA 
examination.  The appellant was most recently afforded a VA 
examination in June 2005 with medical opinions.  Under the 
circumstances, there is no reasonable possibility that 
further assistance from VA would aid him in substantiating 
the claims.  The Board thus finds that VA does not have a 
duty to assist that is unmet.  See 38 U.S.C.A. § 5103A (a) 
(2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of a relationship between a current disability and 
service.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

Service connection for a radiogenic disease may be 
established in a number of ways.  First, there are certain 
types of cancer specific to radiation-exposed veterans that 
are presumptively service connected under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection may be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages provided in 38 
C.F.R. § 3.311, if the condition at issue is a "radiogenic 
disease."  See 38 C.F.R. § 3.311(b) (2) (4).  Third, inasmuch 
as statutory and regulatory provisions regarding service 
connection for radiogenic diseases do not operate to exclude 
the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease directly related to in-service disease or 
injury.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee 
v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

Certain specified disabilities that become manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; certain 
presence on the grounds of a gaseous diffusion plant located 
in Paducah, Kentucky, Portsmouth, Ohio, or the area 
identified as K25 at Oak Ridge, Tennessee; or certain service 
before January 1, 1974, on Amchitka Island, Alaska.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii); 67 
Fed. Reg. 3,612-16 (Jan. 25, 2002).

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that in all claims in which it is established that a 
radiogenic disease first became manifest after service . . . 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses. When 
dose estimates provided . . . are reported as a range of 
doses to which a veteran may have been exposed, exposure at 
the highest level of the dose range reported will be 
presumed. Id

The veteran's available service medical records do not refer 
to any treatment for kidney or lung complaints, nor were 
headaches noted.  Post-service private clinical records dated 
in 1985 reflect that he complained of headaches while being 
treated for cardiovascular disease.  In February 1991, the 
appellant was admitted to a private facility to initiate 
dialysis for end-stage renal disease secondary to 
glomerulonephritis.  A chest X-ray performed during that time 
disclosed no acute pulmonary disease process.  He underwent 
kidney transplants in late 1991 and August 1994.  A private 
clinical record dated in October 1994 indicates that his 
original renal failure was probably due to chronic 
glomerulonephritis.  A chest X-ray in October 1993 was 
interpreted as showing some mild prominence of the pulmonary 
bronchovascular markings but no definite acute localized 
pulmonary infiltrate otherwise.

The veteran was afforded a VA cardiac examination in February 
1997 where he provided history to the effect that he had been 
exposed to nuclear missiles in the army between 1965 and 
1968.  He related that he had shortness of breath which he 
thought could be attributed to radiation exposure.  He said 
that he had a seven-month history of headaches, but that they 
had disappeared since he had a "nerve injection block" 
three years before.  The veteran stated that he had been a 
pack-a-day smoker for 25 years before quitting 11 years 
before.  Following examination, diagnoses included history of 
headaches over three years ago relieved, status-post nerve 
block, problem inactive, and history of chronic renal 
insufficiency, status-post kidney transplant in 1991 and 
1994. 

Letters dated in June 1998 and August 2003 were received from 
the Department of the Army, United States Army Aviation and 
Missile Command stating that no information had been found 
pertaining to exposure to ionizing radiation for the veteran.

The veteran's private physician, T. R. Nascimento, M.D., 
F.A.C.C., wrote in an undated letter that the veteran said he 
had worked with radioactive substances in 1966, and felt that 
his medical problems were at least partly related to 
radiation exposure.  The doctor noted that "I could not be 
certain of that" and advised the veteran to see a specialist 
in radiation-related diseases.   

The veteran underwent private neurological consultation in 
December 2000 and indicated that for the past six months, he 
had had constant pounding holocranial headache exacerbated by 
stress but with no definitive trigger.  He related that he 
had tried various remedies without relief.  He stated that he 
had had a similar type of headache in 1993 that had been 
relieved by trigger point injection.  It was noted that the 
appellant previously described having intermittent headaches 
since 1968 after being released from the military, as well as 
headaches related to dialysis.  Following examination, an 
assessment of chronic daily cephalgia was rendered.  

In a follow-up clinical record dated in December 2000, the 
physician, M. Gottfried, D.O., stated that upon further 
discussion with the veteran, there was some concern that 
perhaps his headaches might have been due to sleep 
deprivation caused by caring for his grandchild.  In January 
2001, Dr. Gottfried noted that the veteran's headaches were 
of unclear etiology.  It was reported that he described 
recent stressors due to the death of his mother the past 
weekend and undergoing a VA case for 'radiation exposure.'  
The physician related that there were no other ominous signs 
but that "I do have concern, as patient is on 
immunosuppression, for perhaps either a chronic meningitis 
versus increased intracranial pressure."

The veteran presented testimony upon personal hearing on 
appeal in March 2001 to the effect that he was a missile 
launch crewman in Anchorage, Alaska and was exposed to 
radiation when he helped to remove warheads on three or four 
different occasions over 15 months.  He said that it took 
four hours to remove them and that they were carried for 
about an eighth of a mile.  He said he used no protective 
covering when he worked around the warheads.  The veteran 
testified that he was also exposed to radiation at Edgewood 
Arsenal for 18 months but could not recall the manner in 
which he was exposed.  He related that he carried no badges 
or Geiger counters at that time.

A July 2002 VA neurology clinic note noted that the veteran 
was seen for continuing care of chronic daily headaches for 
which he had had trials of a number of medications.  It was 
reported that he did not sleep well and was unsure if he 
stopped breathing at times.  In a pulmonary consultation 
clinic note dated in November 2002, upon referral for 
probable sleep apnea, it was recorded that the veteran had 
chronic persistent headache of unclear etiology despite a 
good diagnostic work-up.  In October 2003, it was noted that 
his headaches had improved since he had neck surgery. 

The veteran was afforded a VA examination for compensation 
and pension purposes in June 2005.  It was noted that the 
claims folder was reviewed in its entirety.  A physical 
examination was performed followed by diagnoses that included 
chronic low-grade radiation exposure, hypertension, and 
glomerulonephritis with associated end-stage renal disease, 
status post dialysis, status-post two kidney transplants with 
adequate renal function at the present time, and acute 
exertional shortness of breath, longstanding history of 
tobacco exposure.  It was noted that the veteran was 
concerned about the effects of chronic radiation exposure on 
his lungs. 

The examiner commented that exposure to ionizing radiation 
could cause leukemia with the exception of chronic 
lymphocytic leukemia, and delineated a list of cancers that 
could be attributed to such exposure.  Extensive background 
information relative the effects of ionizing radiation on 
body tissue and systems was also discussed.  The examiner 
opined that the veteran's end-stage renal disease was the 
result of hypertension and glomerulonephritis, and that this 
was not associated with chronic radiation exposure.  It was 
stated that there was no association between headaches and 
radiation exposure.  An opinion was also provided to the 
effect that shortness of breath was not related to radiation 
exposure.  In this regard, the examiner added that the 
veteran had a long-standing history of tobacco use, and that 
a work-up for obstructive sleep apnea was advised by the 
pulmonary specialist at the VA who considered that he had 
occupational exposure to ionizing radiation.  A conclusion 
was reached that there was no evidence of lung damage 
secondary to ionizing radiation exposure.  

Subsequently received were the results of VA pulmonary 
function testing performed in June 2005 noting that the study 
did not reveal obstructive airway disease or restrictive 
defect.  

The veteran's service medical records are entirely negative 
for any clinical findings or subjective complaints referable 
to headaches, or lungs and kidney problems, including 
glomerulonephritis.  Evidence of any symptoms in each respect 
was not demonstrated until many years after discharge from 
active duty.  Additionally, there is no suggestion by the 
medical evidence that any disease or injury incurred in 
service led to kidney disease, headaches, or lung disability.  
Therefore, service connection may not be granted for any of 
these disorders on a direct basis.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

The record reflects that although the veteran contends that 
headaches, kidney and lung disorders are etiologically 
related to exposure to ionizing radiation, the Board points 
out that none of these disabilities is among the "radiogenic 
diseases" listed under either 38 U.S.C.A. § 1112(c)(2) or 38 
C.F.R. § 3.309(d)(2).  Accordingly, service connection for 
headaches and kidney and lung disorders may not be presumed 
of service onset under 38 U.S.C.A. § 1112 (c) or 38 C.F.R. 
§ 3.309 (d) (2).  

Additionally, while the provisions of 38 C.F.R. § 3.311 may 
be applied if evidence is presented that the claimed 
disability is a radiogenic disease although not specifically 
listed in 38 C.F.R. § 3.311 (see § 3.311(b) (4)), no 
competent evidence has been presented to suggest that any 
claimed disability is radiogenic in origin.  The appellant 
has submitted no evidence, other than his own assertions, 
that the claimed disorders are radiogenic diseases.  Indeed, 
when examined by VA in June 2005, the examiner clearly stated 
that the veteran's renal disease was the result of 
hypertension and glomerulonephritis that was not associated 
with chronic radiation exposure.  It was found that there was 
no association between headaches and radiation exposure.  The 
examiner suggested that smoking might have played a part in 
the veteran's respiratory symptoms and that there was no lung 
damage secondary to ionizing radiation exposure.  
Consequently, the provisions of 38 C.F.R. § 3.311(b) (4) do 
not apply.  There is no competent evidence in this case that 
shows that the appellant has a "radiogenic disease," that 
would trigger the procedural requirements of 38 C.F.R. 
§ 3.311.  Because the evidence has not suggested that the 
veteran has a radiogenic disease, it is not necessary to 
undertake the procedures outlined in 38 C.F.R. § 3.311 that 
include obtaining a dose estimate.  (As noted above, the 
service department has indicated that there are no records 
indicating exposure by the veteran.)

It is the province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In this regard, the claimed disabilities 
have not been linked by any competent medical opinion or 
other competent medical authority to service or to in-service 
exposure to ionizing radiation.  Therefore, nothing in the 
record meets the standard of Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994), insofar as establishing entitlement to 
service connection by way of proof of actual direct 
causation.  In this case, the examiner has reviewed the 
record, and presented unequivocal opinions that no condition 
currently claimed is related to exposure to ionizing 
radiation.  This opinion stands uncontradicted in the 
evidence and consequently persuades the Board to find that 
service connection is not warranted despite any radiation 
exposure the veteran may have had.  The Board observes that 
even the veteran's own private physician, Dr. Nascimento, 
declined to relate any of his medical problems to radiation 
exposure.  

The Board has also reviewed and considered the veteran's 
statements in the record to the effect that he now has 
residuals of kidney transplant surgery, headaches and lung 
disability that are etiologically related to radiation 
exposure in service.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide probative evidence on a medical matter, 
such as a relationship between currently claimed disability 
and radiation exposure in service. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

For all the foregoing reasons, the claims for service 
connection for residuals of kidney transplant surgery, 
headaches, and lung disability, to include as secondary to 
exposure to ionizing radiation must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the- doubt doctrine, but finds the 
preponderance of the evidence is against the appellant's 
claims. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for residuals of kidney transplant surgery 
is denied.

Service connection for headaches is denied.

Service connection for lung disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


